     Case 1:21-cv-01204-APM Document 1 Filed 05/03/21 Page 1 of 23




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                                   )
TRACYE GARRETT-HERNDON                             )
5126 12th Street, NE                               )
Washington, DC 20011                               )
                                                   )
              Plaintiff,                           )
                                                   )
       v.                                          ) Civil Action No.: 1:21-cv-1204
                                                   )
DISTRICT OF COLUMBIA                               )
DEPARTMENT OF CORRECTIONS                          )
2000 14th Street NW                                )
Washington, DC 20009                               )
                                                   )
              and                                  ) Jury Demanded
                                                   )
QUINCY L. BOOTH, Director,                         )
District of Columbia Department of Corrections     )
2000 14th Street NW                                )
Washington, DC 20009                               )
                                                   )
              Defendants.                          )
                                                   )

                                    COMPLAINT

       Plaintiff, Tracye Garrett-Herndon, by and through undersigned counsel, hereby

files suit against the named Defendants for the causes of action stated as follows:

                                  INTRODUCTION

   1. Plaintiff Tracye Garrett-Herndon (“Plaintiff” or “Dr. Garrett-Herndon”) brings this

civil action pursuant to the Age Discrimination in Employment Act, as amended, 29 U.S.C.

§ 621, et seq.; Title I of the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C.

§ 12111, et seq.; and Title V, Section 503 of the ADA, 42 U.S.C. § 12203, for relief from

discrimination and a hostile work environment based on Age (Sixty (60) years old; March
     Case 1:21-cv-01204-APM Document 1 Filed 05/03/21 Page 2 of 23




13, 1961), Disability (Physical: Fibromyalgia), hostile work environment and retaliation

for engaging in a protected activity (prior EEO activity).

      2. The District of Columbia Department of Corrections and Quincy L. Booth

(“Defendants” or “DC DOC”) discriminated against Plaintiff on the basis of her Age (Sixty

(60) years old; March 13, 1961), Disability (Physical: Fibromyalgia) and subjected her to

a hostile work environment and retaliation for engaging in a protected activity during the

course of her employment with the Defendant.

                                JURISDICTION AND VENUE

      3. This Court has jurisdiction pursuant to Title I, as amended, 42 U.S.C. §§ 12117.

Further, this Court has jurisdiction over this Complaint because a question of federal law

is presented. 28 U.S.C. §§ 1331.

      4. Venue properly lies within this Court pursuant to 28 U.S.C. § 1391 because

Defendant’s headquarters are located in the District of Columbia and a substantial part of

the acts and omissions that give rise to this Complaint occurred within the District of

Columbia.

                                            PARTIES

      5. Plaintiff is currently domiciled at 5126 12th Street, NE, Washington, DC 20011.

At all relevant times, Plaintiff was an employee of the District of Columbia Department of

Corrections. Plaintiff is a resident of the District of Columbia and a United States citizen.

      6. Defendant Quincy L. Booth is the current Director of the District of Columbia

Department of Corrections (“DOC”), an agency of the District of Columbia government

responsible for the adult jails and other adult correctional institutions for the District of

Columbia. Defendant’s headquarters is located at 2000 14th Street, NW, Seventh Floor,




                                             2
      Case 1:21-cv-01204-APM Document 1 Filed 05/03/21 Page 3 of 23




Washington, DC 20009. Defendant Booth oversees all operations of the DOC. He is

responsible for the policies and practices of the DOC. Defendant Booth is sued in his

individual capacity.

      7. Defendant is subject to suit for the negligent, discriminatory, wanton, willful or

wrongful acts and/or omissions of employees or agents of Defendant; in addition,

Defendant is the employer of persons who have committed negligent, discriminatory acts

and/or omission against Plaintiff within the course and scope of their employment.

Therefore, Defendant is liable pursuant to the doctrine of Respondeat Superior.

                                EXHAUSTION OF REMEDIES

      8. Plaintiff has exhausted all of her administrative remedies.

      9. On January 25, 2018, Plaintiff filed a Charge of Discrimination based on

Disability and Retaliation for engaging in a protected activity with the Equal Employment

Opportunity Commission (EEOC) for the adverse employment actions alleged herein.

      10.      On September 5, 2018, Plaintiff was issued an Exit Letter and Notice of

Right to File a Formal Complaint with the District of Columbia Office of Human Rights

within fifteen (15) days of the date of the Exit Letter.

      11.      On September 20, 2018, Plaintiff timely filed a Formal Complaint with the

District of Columbia Office of Human Rights.

      12.      On November 21, 2018, Plaintiff filed a Continuing Action Charge of

Discrimination based on Age, Disability and Retaliation.

      13.      On February 02, 2021, the EEOC terminated the processing of Plaintiff’s

Charge of Discrimination, as more that 180 days had passed since its filing, and issued




                                              3
      Case 1:21-cv-01204-APM Document 1 Filed 05/03/21 Page 4 of 23




Plaintiff a Notice of Right to Sue, which provided Plaintiff ninety (90) days from receipt

of that Notice to file a complaint in an appropriate United States District Court.

      14.      Pursuant to that Notice, Plaintiff now timely files this action.

                                             FACTS

      15.      Plaintiff incorporates all information and allegations contained in the

preceding paragraphs as if fully set forth herein.

      16.      On December 17, 2012, Plaintiff was hired as a Correctional Treatment

Specialist, Correctional Treatment Facility, Residential Substance Abuse Treatment

Program (RSAT), Department of Corrections, Government of the District of Columbia, in

Washington, DC.

      17.      During the relevant time period, Plaintiff’s direct supervisors were

Catherine Voss, RSAT Program Manager (Disability Unknown) (November 2014 to

October 2018), Camille Williams, Deputy Director for Programs and Case Management,

(Disability Unknown) (November 2018 to January 2019), Kizzie McKay, Program

Administrator, (Disability Unknown) (July 1, 2019 to August 17, 2020), Veronica Brown,

Lead Correctional Treatment Specialist, (Disability Unknown) (October 25, 2019 to

present), and Syncia Sabain, Chief of Treatment and Community Services, (Disability

Unknown) (January 25, 2019 to present).

      18.      In 2015, Plaintiff was diagnosed with Fibromyalgia, a disorder

characterized by widespread musculoskeletal pain accompanied by fatigue, sleep, memory

and mood issues. Fibromyalgia is believed to amplify painful sensations by affecting the

way an individual’s brain and spinal cord processes painful and nonpainful signals.

Plaintiff also suffers from cervical and lumbar spine, and radicular pain syndrome.




                                              4
     Case 1:21-cv-01204-APM Document 1 Filed 05/03/21 Page 5 of 23




      19.      In or around February 22, 2016, Plaintiff informed Ms. Voss, Deborah

Miller, Correctional Program Specialist, and Dr. LaToya Lane, Deputy Director for

Programs and Case Management, of her diagnosis and provided them with supporting

medical documentation.

      20.      On March 3, 2016, Plaintiff submitted a Reasonable Accommodation (RA)

request to Rosetta Taylor-Jones, ADA Coordinator, for assistive technology devices such

as a mobile screen for typewriting, a dictation machine to assist in her note taking, and an

orthotic office chair to alleviate her spinal pain. Plaintiff did not receive any of the

requested accommodations.

      21.      On September 21, 2016, Plaintiff filed an internal EEO complaint of

discrimination based on a hostile work environment, disability, retaliation, and

Defendant’s failure to provide her a Reasonable Accommodation with the District of

Columbia Department of Consumer and Regulatory Affairs (DCRA). On October 18,

2016, DCRA closed their review of Plaintiff’s claims and issued an Exit Letter and Notice

of Right to File a Formal Complaint with the District of Columbia Office of Human Rights

(DCOHR).

      22.      On September 23, 2016, Plaintiff filed an internal EEO complaint of

discrimination based on a hostile work environment, disability, and retaliation with

Defendant’s Office of EEO & Diversity. On January 12, 2017, Plaintiff received an Exit

Letter and Notice of Right to File a Formal Complaint from Defendant’s Office of EEO &

Diversity, dated October 18, 2016, dismissing her September 23, 2016 complaint. Due to

her untimely receipt of the Exit Letter, Plaintiff was unable to exercise her right to seek

further review of her claims by filing a Formal Complaint with DCOHR.




                                             5
     Case 1:21-cv-01204-APM Document 1 Filed 05/03/21 Page 6 of 23




      23.      On November 7, 2016, Plaintiff met with Ms. Voss to discuss how they

could amicably work together moving forward since Plaintiff’s internal EEO complaint

was dismissed. However, shortly after Plaintiff arrived at Ms. Voss’s office, Ms. Voss

began to aggressively question Plaintiff about her reasons for filing a discrimination

complaint. Plaintiff attempted to explain to Ms. Voss that she believed that she was being

discriminated against based on her disability and that she feared that management

continuing to ignore her RA request would continue to negatively affect her health.

Plaintiff also expressed to Ms. Voss that she had similar concerns surrounding her health

in the past and management made no effort to address her issues, if at all, until after a

formal complaint was filed, and even then, her concerns were consistently minimized or

dismissed. Ms. Voss appeared to be annoyed that Plaintiff would not go into detail about

each incident of discrimination, and that Plaintiff would not change her perspective on how

important it was for Defendant to address her health and safety concerns. Ms. Voss then

asked Plaintiff whether she was going to move to a different department because it would

not be feasible for them to work together going forward due to Ms. Voss’ lack of trust in

whether Plaintiff would continue to file discrimination complaints if the discriminatory

acts against her did not stop. Plaintiff informed Ms. Voss that she would continue to report

discriminatory practices if they were not addressed or resolved and asked to end the

meeting as nothing was being accomplished. Ms. Voss agreed but stated that she planned

to seek changes immediately, and she would be informing Human Resources that she

would not be able to work with Plaintiff going forward.




                                             6
         Case 1:21-cv-01204-APM Document 1 Filed 05/03/21 Page 7 of 23




         24.    On November 22, 2016, Jacqueline Johnson, Management Liaison

Specialist, informed Plaintiff via email that there were no available positions for her to

transfer to.

         25.    On February 15, 2017, Ms. Voss submitted a Memorandum to Jacqueline

Williams, Program Administrator, requesting that Defendant reconsider their decision

regarding Plaintiff’s transfer options, and suggested that Plaintiff be transferred to another

agency or within the DOC to facilitate substance use treatment groups on other housing

units.

         26.    On February 16, 2017, Plaintiff filed an internal EEO complaint of

discrimination based on a hostile work environment, disability, retaliation, and

Defendant’s failure to provide her a Reasonable Accommodation with DCRA. On March

10, 2017, DCRA closed their review of Plaintiff’s complaint and issued an Exit Letter and

Notice of Right to File a Formal Complaint with DCOHR.

         27.    In late February 2017, the head of the IT department told Plaintiff in front

of other staff members that she was creating a major problem for them by requesting to

move her office.

         28.    On March 1, 2017, Plaintiff applied for a Supervisory Correction Specialist

position with Defendant. Plaintiff interviewed for the position but was never informed that

she was not selected. Plaintiff later learned that Vera Lightner (Disability Unknown) and

Ms. Capucine Carrington (Disability Unknown) were selected for the position because

Defendant claimed that they had both previously performed as a Supervisory Correctional

Treatment Specialist while Plaintiff had not steadily acted in a managerial position since

2012, and did not have any recent managerial experience. However, Plaintiff had over 30




                                              7
     Case 1:21-cv-01204-APM Document 1 Filed 05/03/21 Page 8 of 23




years of supervisory and management experience in the public and private sector,

compared to Ms. Carrington who had only acted in the position of Supervisory Correctional

Treatment Specialist for three (3) months in 2013 and on an as needed in the absence of a

supervisor.

      29.      On March 3, 2017, Plaintiff filed a complaint with DCOHR against Ms.

Voss, Jacqueline Williams and Dr. Lane, for discrimination based on disability due to

Defendant’s failure to implement any of her requested Accommodations.

      30.      On June 1, 2017, Plaintiff applied for a Deputy Director for Management

Support position with Defendant. Plaintiff interviewed for the position with Quincy L.

Booth, DOC Director, but was never informed that she was not selected. Plaintiff later

learned that Gitana Stewart-Ponder (Disability Unknown) was selected for the position

because Defendant claimed that she was very knowledgeable about the budget process and

Plaintiff lacked understanding of the budget process. However, Plaintiff had over 30 years

of Management experience, significant experience performing budget forecasting, and

grant development/Management/Reporting to multi-level agencies. Moreover, during

Plaintiff’s interview with Mr. Booth, where she made a formal presentation on her

experience and understanding of the role, Mr. Booth appeared bored and uninterested

during the interview.

      31.      On July 28, 2017, Plaintiff was passed over for the opportunity to attend

DOC’s annual RSAT conference. Ms. Voss was unable to attend the conference and was

instructed by upper Management to offer the opportunity to attend the training to everyone

in the department in order of seniority. The two most senior staff members, who’d attended

the training in prior years, declined. As such, Plaintiff was the next most senior staff




                                            8
     Case 1:21-cv-01204-APM Document 1 Filed 05/03/21 Page 9 of 23




member that should have been offered the opportunity to attend. However, instead of

contacting Plaintiff who was next in line, another staff member with less seniority than

Plaintiff was contacted and offered the opportunity to attend the training instead.

      32.      On July 28, 2017, a Program Manager vacancy was announced in the DOC

Mental Health Department and Plaintiff applied for the position. Plaintiff interviewed for

the position but was never informed that she was not selected. Plaintiff later learned that

Clinique Chapman (Disability Unknown) was selected for the position because Defendant

claimed Plaintiff’s responses to the pre-screening interview questions were vague and

lacked details. However, Plaintiff provided thorough responses to each question asked by

the interview panel.

      33.      On July 31, 2017, Plaintiff filed an internal EEO complaint of

discrimination based on a hostile work environment, disability, retaliation, and

Defendant’s failure to provide her a Reasonable Accommodation with Defendant’s Office

of EEO & Diversity. On September 26, 2017, Defendant’s Office of EEO & Diversity

closed their review of Plaintiff’s claims and issued an Exit Letter and Notice of Right to

File a Formal Complaint with the DCOHR.

      34.      On September 20, 2017, Plaintiff submitted an updated request to Ms.

Taylor-Jones that included reassignment to a workspace that did not require her to climb

stairs for access. As of the date of her updated RA request, Plaintiff had yet to receive the

mobile screen, dictation machine, or orthotic office chair that was included in her initial

RA request.




                                             9
     Case 1:21-cv-01204-APM Document 1 Filed 05/03/21 Page 10 of 23




      35.      On October 3, 2017, Plaintiff filed a Formal Complaint with DCOHR. On

February 7, 2018, DCOHR confirmed their receipt of this complaint and informed Plaintiff

that mediation would be scheduled to facilitate resolution.

      36.      On November 3, 2017, Plaintiff applied for an Education Program

Administrator position with the District of Columbia Department of Education. Plaintiff

was invited to interview for the position but was never informed that she was not selected.

In mid-January 2018, Plaintiff learned she was not selected for the position when she was

introduced to the individual who was selected as Education Program Administrator.

      37.      On November 9, 2017, Plaintiff submitted an updated RA request because

the Agency still hadn’t implemented any of the requested accommodations in her two

previous RA requests.

      38.      In or around late November 2017, Plaintiff met with Ms. Voss, Ms.

Williams and Benjamin Olubasausi, her Union Representative, to discuss her RA request.

During this meeting, to address Plaintiff’s workspace request, Ms. Williams suggested an

office space in an isolated area outside of RSAT, which was located in a hallway that had

previously been used to house the K-9s. However, Mr. Olubasausi stated that the location

was unacceptable for safety and logistical reasons. However, in December 2017, while

Plaintiff attended mandatory training, her office was moved to the former K-9 space

without her knowledge and another employee was move into her office. The area was not

cleaned, there was no desk, no chair, no computer and no telephone. When Plaintiff

inquired with Mr. Olubasausi as to why her office was moved to this space when he initially

found it unsuitable, he suggested to Plaintiff that she take leave to allow Defendant time to

resolve her office situation. As such, Plaintiff was forced to use over 254 hours of leave




                                             10
     Case 1:21-cv-01204-APM Document 1 Filed 05/03/21 Page 11 of 23




from December 2017 through March 2018. Plaintiff attempted to follow-up with Defendant

on her reassignment to a suitable office space on multiple occasions while on leave but

never received a definitive answer from anyone. As Plaintiff neared the end of exhausting

all of her leave, she submitted an application for short term disability coverage with

Defendant. However, DOC denied Plaintiff’s request claiming that all of the requested

accommodations were in place for Plaintiff to return to work.

        39.    On December 11, 2017, Plaintiff applied for an Education Administrator

position with the District of Columbia Department of Education. Plaintiff participated in a

telephone interview for the position but was never informed that she was not selected.

Plaintiff later learned that Clarence Humes (Disability Unknown) was selected for the

position because Defendant claimed that he had direct work knowledge of and current

experience in the position. However, Plaintiff served as a School Administrator/SPED

Coordinator with the District of Columbia Public Schools for nine (9) years and has dual

master’s degrees in human services and special education.

        40.    On January 25, 2018, Plaintiff filed a Charge of Discrimination on the bases

of Disability and Retaliation for engaging in a protected activity with the Equal

Employment Opportunity Commission (EEOC).

        41.    On June 20, 2018, Plaintiff returned to work but none of the items requested

in her RA had been provided as Defendant claimed in their denial of her short-term

disability application.

        42.    On July 2, 2018, Plaintiff filed an internal EEO complaint of discrimination

based    on   a    hostile   work   environment,    disability,   retaliation,   failure   to




                                            11
     Case 1:21-cv-01204-APM Document 1 Filed 05/03/21 Page 12 of 23




hire/promote/transfer, denial of leave and failure to accommodate with Defendant’s Office

of EEO & Diversity.

      43.      On July 5, 2018, Plaintiff filed an internal EEO complaint of discrimination

based on a hostile work environment, disability, and Defendant’s failure to provide her a

Reasonable Accommodation with the District of Columbia Department of Forensic

Sciences (DC DFS). On September 5, 2018, DC DFS closed their review of Plaintiff’s

claims and issued an Exit Letter and Notice of Right to File a Formal Complaint with

DCOHR.

      44.      In mid-July 2018, Defendant provided Plaintiff with an orthotic chair and a

transcription machine, but the transcription machine did not work. Plaintiff was also still

without a suitable office space.

      45.      On August 9, 2018, Plaintiff filed an internal EEO complaint of

discrimination based on a hostile work environment, disability, retaliation, and failure to

accommodate with Defendant’s Office of EEO & Diversity.

      46.      On August 21, 2018, Plaintiff filed an internal EEO complaint of

discrimination based on a hostile work environment, disability, retaliation, and failure to

accommodate with Defendant’s Office of EEO & Diversity.

      47.      On September 24, 2018, Plaintiff submitted her Time and Attendance sheet

to Kimberley Gilchrist, Timekeeper, for approval as she usually did. For the first time, Ms.

Gilchrist informed Plaintiff that a supervisor needed to approve her time slips, therefore

Ms. Voss or Ms. Williams would need to provide their signature for approval. When

Plaintiff approached Ms. Voss for approval, Ms. Voss demanded that Plaintiff provide her

with explanations for administrative leave hours taken on September 18, 2018 and




                                            12
     Case 1:21-cv-01204-APM Document 1 Filed 05/03/21 Page 13 of 23




September 27, 2018, and to provide her with copies of each policy in the DCMR related to

administrative leave. Plaintiff met with Ms. Voss and provided her with the reasons she

took administrative leave on the aforementioned dates. However, instead of approving and

submitting Plaintiff’s time slips on time, Ms. Voss submitted Plaintiff’s time slips late, and

took the leave from Plaintiff’s sick and annual leave allowance. As a result, Plaintiff did

not receive her paycheck on time.

       48.      On October 3, 2018, Plaintiff filed an internal EEO complaint of

discrimination based on retaliation with DC DFS. On November 2, 2018, DC DFS closed

their review of Plaintiff’s claims and issued an Exit Letter and Notice of Right to File a

Formal Complaint with DCOHR.

       49.      On October 3, 2018, Plaintiff filed an internal EEO complaint of

discrimination based on a hostile work environment, disability, retaliation, and failure to

accommodate with Defendant’s Office of EEO & Diversity.

       50.      On October 4, 2018, Plaintiff attended Mediation with DCOHR for her

internal EEO complaints. When Plaintiff returned to work the next day, she found that Ms.

Voss had moved half of her belongings to another unsuitable workspace. The office was in

a noisy area, it was not self-contained like other RSAT staff offices (i.e., Plaintiff had no

access to a refrigerator, microwave, IT connection, or a copier), the restroom could only

be accessed via stairs, and Plaintiff was not provided with a key to the office or the

restroom. When Plaintiff asked Ms. Voss for the keys to the office, Ms. Voss directed

Plaintiff to get a key from the officer.

       51.      On November 21, 2018, Plaintiff filed a Charge of Discrimination on the

bases of Age, Disability and Retaliation for engaging in a protected activity with the EEOC.




                                             13
     Case 1:21-cv-01204-APM Document 1 Filed 05/03/21 Page 14 of 23




      52.      On September 25, 2019, Plaintiff filed an internal EEO complaint of

discrimination based on a hostile work environment, disability, retaliation, and

Defendant’s failure to provide her a Reasonable Accommodation with Defendant’s Office

of EEO & Diversity.

      53.      In September 2019, Plaintiff submitted another RA request to Human

Resources. However, due to staff changes, Plaintiff had to resubmit her RA request in

early February 2021 to Paula Johnson, Defendant’s new ADA Coordinator. To date,

Plaintiff has not been provided with the status of her RA request.

      54.      On January 3, 2020, Plaintiff was issued a Notice of Proposed 10-day

Suspension without pay for allegedly “Failing/Refusing to Follow Instructions”.

      55.      On February 3, 2020, Plaintiff was issued a 9-day Suspension without pay

from February 10, 2020 through February 20, 2020.

      56.      Plaintiff believes that her Age, Disability and prior protected activity were

factors in each of Defendant’s decisions.

      57.      Upon information and belief, similarly situated employees of a different

protected class are not subjected to the same foregoing harassment/hostile work

environment and unlawful discrimination by management officials.

                                     CAUSES OF ACTION

                                      COUNT ONE
                    Age Discrimination in Employment Act, as amended,
                                  29 U.S.C. § 621, et seq.
                     (Employment Discrimination on the Basis of Age)

      58.      Plaintiff incorporates all information and allegations contained in the

preceding paragraphs as if fully set forth herein.




                                             14
     Case 1:21-cv-01204-APM Document 1 Filed 05/03/21 Page 15 of 23




         59.   Plaintiff is Sixty (60) years old and, as such, is a member of a protected

class.

         60.   As an employee of Defendant, Plaintiff was treated differently and

subjected to disparate and harassing treatment in comparison to younger employees that

Defendant employed.

         61.   Defendant has subjected Plaintiff to adverse employment actions, including

the adverse actions alleged herein, and otherwise deprived Plaintiff of her rights as enjoyed

by her younger coworkers.

         62.   Defendant’s unlawful conduct negatively impacted the terms, conditions

and privileges of Plaintiff’s employment because it resulted in lost wages and all the

associated benefits.

         63.   The reason(s) proffered for Defendant’s unlawful conduct, including that

the adverse actions taken against Plaintiff were to ensure that the RSAT program remained

in compliance with the Department of Behavioral Health regulations, are not legitimate

and would be pretext for its discriminatory conduct.

         64.   Defendant knew at all times during the events described throughout this

Complaint that Plaintiff was at least forty (40) years old.

         65.   Plaintiff has been treated differently and subjected to different terms and

conditions of her employment due to her Age (Sixty (60) years old; March 13, 1961).

         66.   Defendant has deprived Plaintiff of employment, workplace benefits and

otherwise adversely affects her status as an employee because of her Age (Sixty (60) years

old; March 13, 1961).




                                             15
     Case 1:21-cv-01204-APM Document 1 Filed 05/03/21 Page 16 of 23




      67.      Other employees, who were similarly situated but are members of a

different protected class than Plaintiff, have been treated more favorably than Plaintiff in

their terms and conditions of employment.

      68.      Defendant’s conduct has been intentional, deliberate, willful, malicious,

reckless and in callous disregard of the rights of Plaintiff because of her Age (Sixty (60)

years old; March 13, 1961).

      69.      As a direct and proximate cause of Defendant’s conduct alleged in this

Complaint, Plaintiff suffered, and continues to suffer, from harm, injury and monetary

damages – including but not limited to past and future loss of income, benefits, career

opportunities, expenses and costs – and is entitled to all available legal and equitable

remedies.

      70.      Plaintiff was humiliated, embarrassed and made to endure a great amount

of pain and suffering, and her injury is permanent in nature.

      71.      Plaintiff has incurred lost wages, loss of reputation and loss of career

opportunity now and into the future, and all of the other losses stated without Plaintiff

contributing in any way thereto.

                                         COUNT TWO
                     Title I of the Americans with Disabilities Act of 1990
                                     42 U.S.C. § 12111, et seq.
                              (Discrimination based on Disability)

      72.      Plaintiff incorporates all information and allegations contained in the

preceding paragraphs as if fully set forth herein.

      73.      Plaintiff suffers from Fibromyalgia, a disability that has been well-

documented with the Defendant and, as such, is a member of a protected class.




                                             16
     Case 1:21-cv-01204-APM Document 1 Filed 05/03/21 Page 17 of 23




       74.     Plaintiff’s medical condition substantially limits major life activities;

namely her ability to see, walk, stand, sit, sleep, eat, climb stairs, work, care for herself,

and perform manual tasks due to limited mobility in her right hand.

       75.     Plaintiff’s condition is permanent.

       76.     Plaintiff was subjected to the materially adverse employment actions

asserted herein. Any reason proffered would not be legitimate, and it would be pretext.

       77.     Prior to the allegations herein being asserted, Defendant was aware that

Plaintiff suffered from Fibromyalgia, cervical and lumbar spine, and radicular pain

syndrome.

       78.     As an employee of Defendant, Plaintiff was treated differently and

subjected to different terms and conditions of employment due to her disability.

       79.     Defendant intentionally discriminated against Plaintiff because of her

disability.

       80.     Defendant limited, segregated and classified Plaintiff in a way which

deprived her of employment because of her disability.

       81.     Other employees who were similarly situated, but members of a different

protected class than Plaintiff, have received different terms and conditions of employment.

       82.     Plaintiff believes that she was subjected to the adverse employment actions

alleged herein based on upon her disability.

       83.     By failing to recognize Plaintiff’s disability, Defendant acted with malice

or with reckless or callous indifference to Plaintiff’s complaints.

       84.     Due to Defendant’s actions, Plaintiff was humiliated, embarrassed and

made to endure a great amount of pain and suffering, and her injury is permanent in nature.




                                               17
     Case 1:21-cv-01204-APM Document 1 Filed 05/03/21 Page 18 of 23




      85.       Plaintiff has incurred lost wages, loss of reputation and loss of career

opportunity now and into the future, and all of the other losses stated without Plaintiff

contributing in any way thereto.

                                         COUNT THREE
            Title V, Section 503 of the of the Americans with Disabilities Act of 1990
                                         42 U.S.C. § 12203
                                  (Hostile Work Environment)

      86.       Plaintiff incorporates all information and allegations contained in the

preceding paragraphs as if fully set forth herein.

      87.       As a result of Plaintiff’s protected status, Plaintiff’s supervisors routinely

engaged in a persistent pattern of severe and pervasive harassment as set forth herein,

which created a hostile and offensive workplace environment.

      88.       Plaintiff was regularly and continually subjected to harassing conduct that

included Defendant’s failure to implement her RA requests since 2016, which created a

hostile and abusive work environment.

      89.       Defendant’s continuous failure to provide Plaintiff with the requested

accommodations recommended by her treating physician created a hostile and abusive

work environment.

      90.       Plaintiff believes that she was subjected to a hostile work environment

because of her Disability (Fibromyalgia) and her prior EEO complaints.

      91.       Defendant’s unlawful conduct was unwelcome.

      92.       Defendant’s deliberate conduct of the adverse actions referred to throughout

this Complaint created a hostile and abusive work environment.




                                             18
     Case 1:21-cv-01204-APM Document 1 Filed 05/03/21 Page 19 of 23




      93.      Plaintiff was subjected to harassment because of her protected status, and it

unreasonably interfered and affected a term, condition, or privilege of Plaintiff’s

employment.

      94.      Defendant knew or should have known that its failure to act created a hostile

work environment for Plaintiff. Defendant failed to adequately accommodate Plaintiff’s

Disability and took no effective, immediate or remedial action.         Despite Plaintiff’s

numerous EEO complaints, she is still being required to report for duty without

implementation of the RA requests.

      95.      By failing to recognize Plaintiff’s Disability, Defendant acted with malice

or with reckless or callous indifference to Plaintiff’s complaints.

      96.      As a direct and proximate cause of Defendant’s conduct alleged in this

Complaint, Plaintiff suffered, and continues for suffer, from harm, injury and monetary

damages – including but not limited to past and future loss of income, benefits, career

opportunities, expenses and costs – and is entitled to all available legal and equitable

remedies.

      97.       Plaintiff was humiliated, embarrassed and made to endure a great amount

of pain and suffering, and her injury is permanent in nature. Defendant’s treatment and

actions are ongoing.

      98.      Plaintiff has incurred lost wages, loss of reputation and loss of career

opportunity now and into the future, and all of the other losses stated without Plaintiff

contributing in any way thereto.

                                       COUNT FOUR
         Title V, Section 503 of the of the Americans with Disabilities Act of 1990
                                      42 U.S.C. § 12203
       (Employment Discrimination on the Basis of Engaging in Protected Activity)



                                             19
     Case 1:21-cv-01204-APM Document 1 Filed 05/03/21 Page 20 of 23




      99.      Plaintiff incorporates all information and allegations contained in the

preceding paragraphs as if fully set forth herein.

      100.     When Plaintiff filed her first EEO complaint against Defendant, Ms. Voss

repeatedly shared, in writing and in person with management, staff members and guests,

her discontent with being forced to continue to work with Plaintiff because of her EEO

complaints.

      101.     Plaintiff believed that she has been overlooked for promotions, transfers,

and other interdepartmental benefits because she has filed complaints of discrimination

against Defendant and its employees.

      102.     Plaintiff believes that her nonselection to the positions of Supervisory

Correction Specialist, Deputy Director for Management Support, Program Manager,

Education Administrator, and Education Program Administrator were in retaliation for the

EEO complaints she filed as a result of management ignoring her repeated RA requests.

      103.     Ms. Williams and Ms. Miller conducted the interviews for the Supervisory

Correction Specialist position and had knowledge of Plaintiff’s disability and internal EEO

complaints prior to her nonselection for the position.

      104.     Mr. Booth conducted the interviews for the Deputy Director for

Management Support position and had knowledge of Plaintiff’s disability and internal EEO

complaints prior to her nonselection for the position because he has been copied on

memorandums regarding Plaintiff’s disability and on her complaints.

      105.     Dr. Lane conducted the interviews for the Program Manager position and

had knowledge of Plaintiff’s disability and internal EEO complaints prior to her

nonselection for the position because Dr. Lane has been identified as a responsible



                                             20
     Case 1:21-cv-01204-APM Document 1 Filed 05/03/21 Page 21 of 23




management official in several complaints.

       106.    Plaintiff believes that her office being moved to Defendant’s former K-9

space, not being offered the opportunity to attend the RSAT conference, as well as the

February 3, 2020 9-day Suspension were in retaliation for the EEO complaints she filed as

a result of management ignoring her repeated RA requests.

       107.    In retaliation for Plaintiff’s EEO complaints, Defendant subjected her to

adverse employment actions, including a 9-day Suspension without pay, non-selection to

the Supervisory Correction Specialist position, the Deputy Director for Management

Support position, the Program Manager position, the Education Administrator position, the

Education Program Administrator position, and otherwise deprived Plaintiff of the same

rights enjoyed by similarly situated employees who had not participated in EEO protected

activity.

       108.    Defendant’s unlawful conduct negatively impacted the terms, conditions

and privileges of Plaintiff’s employment because it resulted in loss of income, promotional

opportunities and other disadvantages in the workplace.

       109.    Plaintiff has been treated differently and subjected to different terms and

conditions of her employment due to engaging in protected activity.

       110.    Defendant has limited, segregated and classified Plaintiff in a way that

deprives her of employment opportunities and otherwise adversely affects her status as an

employee because of her engaging in protected activity.

       111.    Defendant’s conduct has been intentional, deliberate, willful, malicious,

reckless and in callous disregard of the rights of Plaintiff because of her engaging in

protected activity.




                                             21
     Case 1:21-cv-01204-APM Document 1 Filed 05/03/21 Page 22 of 23




      112.     Plaintiff has incurred lost wages, loss of reputation and loss of career

opportunities now and into the future, and all of the other losses stated without Plaintiff

contributing in any way thereto.

                                    PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully prays that this Honorable Court;

      a. Award compensatory damages as permitted by statute;

      b. Award lost wages (back pay / front pay) with interest;

      c. Award reasonable attorney fees, costs, and expenses incurred for this action;

      d. Order Defendant to rescind the Notice of Proposed 10-day Suspension issued to
         Plaintiff on January 3, 2020, and the Notice of 9-day Suspension issued to
         Plaintiff on February 3, 2020;

      e. Award equitable, declaratory, and injunctive relief; and

      f. Award such other and further relief as this Honorable Court deems just and
         proper.

                                    EQUITABLE RELIEF

      113.     Plaintiff hereby incorporates, by reference hereto, the facts, law, and/or

allegations contained within the preceding paragraphs, as fully set forth herein.

      114.     Because of the actions alleged herein, the continued employment of the

supervisors at issue herein without training in equal employment opportunity law, rules

and regulations, present clear and present dangers to the employees of Defendant and could

result in further illegal actions on the part of Defendant, by and through their respective

agents, servants and employees.

      WHEREFORE, Plaintiff respectfully prays that this Honorable Court:

      a. Order Defendant to institute a policy and procedure to be implemented against
         discrimination;




                                            22
     Case 1:21-cv-01204-APM Document 1 Filed 05/03/21 Page 23 of 23




       b. Equal Employment Opportunity training for Defendant and the supervisory
          officials at issue herein;

       c. Supervisory training for the supervisors at issue herein; and

       d. Such other and further relief as this Court deems just and proper.

                                        JURY DEMAND

       115.    Pursuant to Fed. R. Civ. P. 38, Plaintiff demands trial by jury on all issues

so triable.




                                              Respectfully submitted,



                                      By:     ___________________________
                                              A. MARQUES PITRE, Partner
                                              Pitre & Associates, LLC
                                              Ronald Reagan Building and
                                              International Trade Center
                                              1300 Pennsylvania Avenue, N.W., Suite 700
                                              Washington, DC 20004
                                              Phone: 202-204-3006
                                              Direct: 202-840-6797
                                              Email: ampitre@ampitreassociates.com

                                              Counsel for Plaintiff




                                             23
